DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.
Claim 11 is amended. Claims 13, 14, 16, 17, 19, 21, and 23-30 are canceled. Claims 31-33 are added. Claims 11, 12, 15, 18, 20, 22, and 31-33 are pending. The rejection of claim 11 over Seo in view of Hwang is withdrawn in light of the amendment; however, a new rejection is made over Otohata in view of Park, below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 11, 12, 15, 18, 20, 22, and 31 are rejected under 35 U.S.C. 103 as being obvious Otohata et al. (US 2007/0009795) in view of Park et al. (US 2015/0303414).
Regarding claim 11, Otohata teaches a secondary battery ([0089]) comprising an electrode assembly, or battery element (5), and a pouch, or covering films (2a, 2b) (Figures 5 and 20, [0047]).
Otohata further teaches that the pouch comprises first and second packaging films, or covering films (2a, 2b), with the electrode assembly (5) being provided between the covering films (Figures 5 and 6). 
Otohata teaches that the covering films are connected outside the electrode assembly to form a sealing portion, wherein all four peripheral edges (i.e. two sides and bottom and top) are sealed by heat-sealing in order to hermetically seal the films ([0049]). Otohata teaches that the side sealing regions bend in a direction towards the electrode assembly (Figures 8 and 16, [0050]). The relative positions of the sealing regions as required by claim 11 are taught by Otohata as seen in annotated Figure 16 below:

    PNG
    media_image1.png
    472
    759
    media_image1.png
    Greyscale


Park teaches a secondary battery comprising an electrode assembly (30) and a pouch (40) wherein the first and second packaging films of the pouch may be formed separately (Figure 1) or integrally wherein the second packaging film extends from an edge of the first packaging film in a longitudinal direction and bending back to the first packaging film (Figure 2). Park further teaches sealing the entire periphery of the pouch (Figures 4 and 5, [0032]).
It would have been obvious to the skilled artisan at the time of the invention to form the first and second covering films of Otohata integrally such as suggested by Figure 2 of Park. The skilled artisan will easily understand that it would be desirable to form the films integrally such as in Park in order to ensure proper positioning of the films during assembly.

As for claim 12, in the battery of Otohata in view of Park, the edge of the bottom sealing region is flush with the folded edge of the pouch (Figure 2 of Park).

With regard to claims 15, 22, and 31, concerning relative dimensions or sizes of portions sealing regions, the examiner finds that it would have been an obvious matter of design choice to change the relative sizes of, for example, the bottom sealing region or the side sealing regions, in order to ensure that the final battery of Otohata in view of Park maintains the objective of Otohata of reducing the projection area ([0011]) and the objective of Park to minimize the size of the sealing part to improve power output per volume ([0007]). It has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 IV


Regarding claim 18, Otohata teaches two electrode leads, or positive (3) and negative (4) electrode lead terminals, which pass through the sealing portion away from the bottom sealing region (Figures 5 and 6, [0047], [0049]).

As for claim 22, Otohata teaches that both the first and second packaging films, or covering films (2a, 2b), comprising a protecting layer, or laminating protection film (2f), connecting layer, or heat-seal film (2e), and metal film (2d), wherein the connecting layer is on the electrode assembly side of the metal film, and the connecting layer is welded, or thermally fused, to form the sealing portion (Figure 8, [0048]-[0050]).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Otohata in view of Park as applied to claim 31 above, and further in view of Chang et al. (US 6,451,476).
The teachings of Otohata and Park as discussed above are incorporated herein.
Regarding claim 32, Otohata in view of Park teaches the battery of claim 31. Further, Otohata teaches first (36a) and second (36b) crease lines forming first and second side sealing regions, where the first sealing region bends to the electrode assembly (figure 16). Otohata fails to teach that the second sealing region bends toward the first sealing region close to the electrode assembly.
Chang teaches a secondary battery having a side sealing region comprising first and second regions, which bend in the claimed arrangement (see Figures 5 and 6).
It would have been obvious to the skilled artisan at the time of the invention to substitute the known arrangement of first and second regions of the side sealing regions of Otohata with those of Chang and the results of the substitution would have been predictable, i.e. the side regions would be folded towards the battery. MPEP 2143 III B

As for claim 33, Otohata teaches that both the first and second packaging films, or covering films (2a, 2b), comprising a protecting layer, or laminating protection film (2f), connecting layer, or heat-seal film (2e), and metal film (2d), wherein the connecting layer is on the electrode assembly side of the metal film, and the connecting layer is welded, or thermally fused, to form the sealing portion (Figure 8, [0048]-[0050]).

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729